Citation Nr: 1644046	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-34 902 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
This matter was previously before the Court of Appeals for Veteran's Claims (Court), and, in August 2014, the Court ordered the Board to issue a statement of the case (SOC).  After the Board issued the SOC in compliance with the Court's instructions, the Veteran timely perfected an appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD does not cause total occupational and social impairment.

2.  The Veteran has been assigned a single disability rating that is at least 60 percent disabling, and his service-connected disability prevents the Veteran from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The required notice was provided, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his attorney has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

	(CONTINUED ON NEXT PAGE)




PTSD

At issue is whether the Veteran is entitled to a disability rating in excess of 70 percent for PTSD.  The weight of the evidence indicates that the Veteran is not entitled to an increased disability rating, because his PTSD, although severe, is not severe enough to cause total occupational and social impairment.

The Veteran first filed for service connection for PTSD in February 2005, and, in April 2007, the RO granted service connection and assigned the following staged rating: 30 percent effective the claim was received; 50 percent effective December 2005, and 70 percent effective October 2006.  The Veteran filed an increased rating claim in May 2011, and, in March 2012, the RO denied the Veteran's increased rating claim.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for mental disorders, like PTSD, are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders,  a disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

VA treatment records throughout the period on appeal consistently indicate that the Veteran was alert and oriented in three spheres; presented coherent and normal speech and goal directed thought processes without delusions; with fair or good insight and judgment; and no homicidal or suicidal ideations.

In May 2011, the Veteran reported that his PTSD symptoms had gotten worse since his most recent VA examination.

In May 2011, the Veteran submitted a medical opinion from a VA psychiatrist.  The psychiatrist noted the following symptoms: irritability, issues cooperating and working with authority figures, emotional numbing, nightmares, poor sleep, marked social isolation, emotional avoidance, hypervigilance, and intrusive thoughts of traumatic experiences.  The Veteran reported that he was unable to secure and maintain employment any longer than nine months.  The psychiatrist opined that the Veteran's PTSD had interfered significantly with his ability to function in a social and occupational role, and that he would have great difficulty retaining any type of employment on a consistent basis.

The Veteran underwent a VA examination in May 2011.  The Veteran reported that he was married and divorced two times, and that, at the time, he lived with his girlfriend.  The Veteran indicated that he never had children, and that he only had distant interactions with his siblings.  The Veteran denied having social relationships or pursuing any leisure activities.  The Veteran reported that he was self-employed as an investment advisor from two to five years prior to the examination (from May 2006 to May 2009).  

The VA examiner observed the following symptoms: recurrent and intrusive recollections of stressors; persistent avoidance of stimuli associated with trauma; and persistent symptoms of increased arousal; appropriately dressed; tense, fatigued psychomotor activity; clear, coherent speech; attentive attitude; normal memory; constricted affect; irritability; able to perform serial sevens with difficulty; able to spell a word forward and backward; intact to person, time, and place; unremarkable thought processes; preoccupation with one or two topics;  no delusions or hallucinations; judgment sufficient to understand outcome of behavior; poor interest in social activities; decreased work performance and productivity; history of panic attacks; no homicidal or suicidal thoughts; and an ability to maintain minimum personal hygiene.  The examiner opined that the Veteran's PTSD did not cause total occupational and social impairment, but that it did result in occupational and social impairment in most areas.
The VA examiner noted a global assessment of functioning (GAF) score of 55.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  A GAF score of 51 to 60 is associated with moderate symptoms.  Id.

An October 2011 VA treatment record indicates that the Veteran was assigned a GAF score of 75.  A GAF score of 71 to 80 is associated with transient symptoms.  See DSM-IV.

A VA examiner submitted a medical opinion in October 2011.  The examiner referenced progress notes indicating the following symptoms: calmer; good mood; improved attention and concentration; logical, coherent, linear, and goal directed thought processes; good and appropriate mood and affect; grossly intact cognition; grossly intact cognition; good insight and judgement; and no psychosis, suicidal risks, or homicidal risks.  The progress notes further indicated that the Veteran was studying for tests, and that he was racing horses.  The examiner opined that the Veteran's PTSD does not prevent the Veteran from securing and maintaining sedentary and physical employment.

VA treatment records from October 2011 to April 2012 indicate that the Veteran was assigned GAF scores ranging from 60 to 65.  A GAF score of 61 to 70 is associated with mild symptoms.  See DSM-IV.

VA treatment records April 2012 to October 2013 indicate that the Veteran's was consistently assigned a GAF score of 55.

A December 2012 report from the SSA indicates that the Veteran last worked in 2011, and that he made $836.00 that year.

The Veteran submitted a written application for TDIU in August 2013 indicating that the Veteran was self-employed providing financial services 40 hours per week from November 2003 to December 2008 earning $3,000.00 per month ($36,000.00 per year).

The Veteran underwent private vocational assessment in January 2014.  The Board notes that the private vocational assessment was provided by a "vocational expert," but it does not describe the qualifications required to become a vocational expert.  The opinion indicates that the "vocational expert" does have a master of arts (M.A.), but it is not clear in which field the M.A. is in.  The Board also notes that the "vocational expert" has the two following qualifications in his signature block: LRC and CCM.  These qualifications are not known to the Board, and the record does not sufficiently clarify them.  The report notes that the Veteran was most recently employed as a financial advisor seven (7) years prior to the vocational assessment (since January 2007), and that he attempted to work as a self-employed financial advisor ever since with little or no financial success.  The "vocational expert" concluded that the Veteran is currently unable to secure any form of substantially gainful employment and will in all likelihood remain unemployable into the foreseeable future.

An August 2014 investment adviser representative report summary indicates that the Veteran was registered as an investment adviser representative with a financial firm since May 2012, and that, previously, he had been registered with financial firms from January 2007 to July 2009.

The Veteran submitted another written application for TDIU in December 2014.  The Veteran reported that he made $250.00 per month ($3,000.00 per year) working in financial services 20 hours per week since 2005 and $200.00 per month ($2,400.00 per year) working as a horse trainer 20 hours per week; for a total of $5,400.00 per year.

SSA records from October 2014 to February 2015 indicate that the Veteran's psychological conditions do not render him totally disabled for the purposes of the SSA.

The weight of the evidence indicates that the Veteran is not totally occupationally and social impaired.  The Veteran has managed to maintain some marginal employment throughout the period on appeal, and, therefore, although his PTSD does substantially hamper his ability to work he is not totally occupationally impaired.  Furthermore, the Veteran maintained a long term social relationship with his girlfriend during the period on appeal.  Thus although the Veteran's PTSD causes severely impair his ability to maintain social relationships, the fact that the Veteran has been able to maintain at least one stable relationship means that he is not totally socially impaired.  

The Veteran was provided with a VA examination in May 2011 and a VA medical opinion in October 2011.  The Veteran's treating VA psychiatrist also submitted a medical opinion in May 2011.  Neither of the examination or the opinions indicated that the Veteran was totally occupationally and socially impaired, and the October 2011 medical opinion indicated that he was able to work.  The Board finds these opinions persuasive and affords them great weight, because they are based on sufficient facts and data as applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes the opinion of the Veteran's private "vocational expert" who indicated that the Veteran is unable maintain substantially gainful employment.  This opinion carries little weight for a number of reasons.  First it is unclear from the record exactly what qualifications a required in order to become a vocational expert.  Thus it is not clear to the Board that the vocational expert is even competent to determine the Veteran's occupational capacity.  Second, the "vocational expert" does not purport to offer an opinion on whether the Veteran is totally socially impaired, and, therefore, the VA examiner's opinion that the Veteran is not totally socially impaired has not been adequately rebutted.  Finally, it is possible to be incapable of substantially gain employment without being totally occupationally disabled.  Being totally occupationally disabled means that an individual is incapable of maintaining any employment.  On the other hand, being incapable of maintaining substantially gainful employment means that an individual may be able to secure at least some kind of work but be unable to earn enough money to be self-sufficient.

Moreover, a review of the severity of the Veteran's psychological symptoms indicates that they are not consistent with total occupational and social impairment.  The Board notes that the Veteran has manifested severe symptoms due to his PTSD.  The Veteran consistently was alert and oriented in three spheres, was able to speak coherently, was able to think in a goal directed manner, had fair to good insight and judgment, and did not manifest delusions or ideations of suicide and homicide.  Accordingly although the Veteran present other severe symptoms, the previously mentioned symptoms indicate that the Veteran's impairment is not consistent with total occupational and social impairment.

Finally, the Veteran's GAF scores ranged from 55 to 75 throughout the period on appeal.  Although certainly not dispositive, GAF scores are pertinent evidence, and the Veteran's GAF scores are consistent with varying severity ranging from transient to moderate symptoms.  Moderate symptoms are not consistent with total occupational and social impairment.

Here, the weight of the probative evidence of record is insufficient to demonstrate that the Veteran was totally occupationally and socially impaired.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating of 70 percent for PTSD is denied.

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration.  Accordingly extraschedular consideration is not raised by the record.  



TDIU

At issue is whether the Veteran is entitled to TDIU.  The Veteran has been previously granted service connection for PTSD, and, the disability has found to be at least 60 percent disabling throughout the period on appeal.  The Veteran has been able to secure and maintain at least some marginal employment during the period on appeal.  Marginal employment, however, is not an example of substantially gainful employment.  Ortiz-Valles, 28 Vet. App. 65 (2016).  Moreover, a VA psychiatrist opined that the Veteran would have great difficulty retaining any type of employment on a consistent basis due to his PTSD.  The Board finds these opinions persuasive and affords them great weight, because they are based on sufficient facts and data as applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that the weight of the evidence indicates that the Veteran is unable to secure and maintain gainful employment on account of his service connected disabilities, and, therefore, TDIU is granted.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


